                               UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION


JOSEPH LUBECK,et al.                                    CASE NO. I;19-cv-00748-MRB


                              Plaintiffs,               JUDGE MICHAEL R. BARRETT


          V.

                                                        AFFIDAVIT OF TRACY JOHNSON IN
EMERGENT NETWORK DEFENSE,                               SUPPORT OF DEFAULT JUDGMENT
INC.


                              Defendant.




STATE OF OHIO                           )
                                        ) SS:
COUNTY OF CUYAHOGA                      )


        I, Tracy Johnson, being duly sworn in accordance with the law,depose and state as follows:

         1.       I am over eighteen years of age, have personal knowledge of the facts contained in

this affidavit, and I am competent to testify hereto.

         2.       I am a Partner at the law firm of Calfee, Halter & Griswold LLP ("Calfee"). I

represent the Plaintiffs Joseph Lubeck, Michael Denberg, and Diane Denberg (collectively

"Plaintiffs") in the above-captioned action.

         3.       Attached hereto as Exhibit A is a print out of an Excel spreadsheet ("Damages

Spreadsheet") I created to calculate the amount owed by the Defendant, Emergent Network

Defense, Inc.("Defendant")in this action.

         4.       The Damages Spreadsheet includes each debt instrument at issue in this litigation,

with each debt instrument separately identified according to the Plaintiff or combination of




4828-6741-6237, v.1
Plaintiffs making the loan, the principal amount of the loan, and the date upon which the loan was

made (collectively "Debt Instruments").

        5.        Each Debt Instrument at issue in this action provided for the payment of simple

interest calculated on the basis of a 360-day year for the actual number of days elapsed.

        6.        The Debt Instruments each provided for one rate of interest to be paid prior to

default and a second rate of interest to be paid after default. Accordingly,it is necessary to calculate

separate amounts of interest pre- and post- default, which are then added to the principal amount

to determine the total amount owed.


        7.        Under the terms of the Debt Instruments, Plaintiffs are owed interest up to the day

this Court enters its judgment. Therefore, it is necessary to both calculate a sum certain that is

owed as of the date that the Damages Spreadsheet is submitted to the Court and also to calculate

an amount of additional interest that is owed per day between the day that the Damage Spreadsheet

is submitted and when the Court enters judgment.

         8.       To calculate the pre-default interest owed in connection with each of the Debt

Instruments, I multiplied the amount of the principal of the loan ("Principal Amount") by the pre-

default interest rate("Pre-Default Interest Rate")and divided the product by 360 to find the amount

of daily pre-default interest owed ("Pre-Default Per Diem Interest"). I then multiplied the amount

of daily pre-default interest owed ("Pre-Default Per Diem Interest") by the number of days from

the making of the loan until the loan was in default ("Pre-Default Days") to calculate the amount

of interest owed on the loan prior to default ("Pre-Default Interest").(See, Exhibit A).

         9.       To calculate the post-default interest owed in connection with each of the Debt

Instruments,I multiplied the amount of the principal of the loan ("Principal Amount")by the post-

default interest rate ("Post-Default Interest Rate") and divided the product by 360 to determine the




4828-6741-6237, v.1
amount of daily post-default interest owed ("Post-Default Per Diem Interest"). I then multiplied

the amount of daily post-default interest owed ("Post-Default Per Diem Interest") by the number

of days from the making of the loan until the day the Excel spreadsheet was printed ("Post-Default

Days")to calculate the amount of interest owed on the loan after default until the day that the Excel

spreadsheet was printed ("Post-Default Interest").(See, Exhibit A).

         10.      To calculate the total interest owed as of the date that the Damages Spreadsheet

was printed ("Total Interest Owed on Calculation Day"),I added the amount of interest owed pre-

default ("Pre-Default Interest") to the amount of interest owed post-default ("Post-Default

Interest").(See, Exhibit A).

         11.      To calculate the total principal and interest owed for each of the notes on the date

that the Damages Spreadsheet was printed ("Total Principal Plus Interest Owed on Calculation

Day"),I added the total interest owed on the day that the Damages Spreadsheet was printed ("Total

Interest Owed on Calculation Day") to the principal amount of each loan ("Principal Amount").

(See, Exhibit A).

         12.      Because the Plaintiffs are owed additional interest for each day between the day

that the Damages Spreadsheet was printed until the Court enters its judgement, the Damages

Spreadsheet sets forth the amount of the daily additional interest owed after the day the spreadsheet

was printed for each debt instrument in a separate column ("Per-Diem Interest Owed For Each

Day After Calculation Day"). This amount is the same as the amount of daily interest that is owed

post-default (Post-Default Per-Diem Interest").(See, Exhibit A).

         13.      The Damages Spreadsheet also sums the amounts of principal and interest owed on

the day that the Damages Spreadsheet was printed ("Total Principal Plus Interest Owed on

Calculation Day") and the total daily additional interest that is owed for each additional day




4828-6741-6237, v.1
between the calculation day until the Court enters its judgement ("Per-Diem Interest Owed For

Each Day After Calculation Day") for each of the Plaintiffs or combination of Plaintiffs. (See,

Exhibit A).

         14.      The Damages Spreadsheet was printed on November 20, 2019. On November 20,

2019, Mr. Lubeck was owed $913,617.71, Mr. and Mrs. Denberg were owed $235,483.33, and

Mr. Denberg was owed $49,432.29. For each day from November 20,2019 until this Court enters

judgement in favor of the plaintiffs, Mr. Lubeck is owed $191.32 per day, Mr. and Mrs. Denberg

are owed $44.44 per day, and Mr. Denberg is owed $15.63 per day in additional interest.



FURTHER AFFIANT SAYETH NAUGHT.




                                            TRACY JO^^^N
        SWORN TO BEFORE ME and subscribed in my presence this 20th day of November,
2019.




                                                                      1^ \' C-Yv cJhp
                                            NOTARY PUBLIC

                                                                 DONNA J. MICHALSKI, Notary Public
                                                                   State of Ohio, Cuyahoga Courity
                                                                My Commission Expires March 15, 2022




4828-6741-6237, v.1
The Lubeck Convertible Debenture and the Lubeck Convertible Notes
                                                                                   Pre-Default                                       Post-Default                    Total Interest   Total Principal Plus   Per-Diem Interest
 Principal                              Default     Calculation   Interest   Per-Diem                              Interest   Per-Diem                                 Owed on         Interest Owed on     Owed For Each Day
  Amount        Date Made     Term        Date         Date         Rate      Interest      Days      Interest       Rate      Interest       Days       Interest   Calculation Day     Calculation Day    After Calculation Day
 $650,000.00      9/15/2016 9/21/2017   5/10/2019   11/20/2019          5.0%      $90.28         967 $87,298.61          8.0%    $144.44           194   $28,022.22     $115,320.83            $765,320.83                $144.44
  $75,000.00      8/11/2017 9/30/2017   9/30/2017   11/20/2019        10.0%       $20.83          50 $1,041.67         15.0%       $31.25          781   $24,406.25      $25,447.92            $100,447.92                 $31.25
  $37,500.00      9/27/2017 9/27/2018   9/27/2018   11/20/2019        10.0%       $10.42         365 $3,802.08         15.0%       $15.63          419    $6,546.88      $10,348.96             $47,848.96                 $15.63
                                                                                                                                                                              Totals:          $913,617.71                $191.32

The Denberg Convertible Debenture
                                                                                   Pre-Default                                       Post-Default                    Total Interest   Total Principal Plus   Per-Diem Interest
 Principal                              Default   Calculation     Interest   Per-Diem                              Interest   Per-Diem                                 Owed on         Interest Owed on     Owed For Each Day
  Amount        Date Made     Term        Date       Date           Rate      Interest      Days      Interest       Rate      Interest       Days       Interest   Calculation Day     Calculation Day    After Calculation Day
 $200,000.00      9/15/2016 9/21/2017   5/10/2019 11/20/2019            5.0%      $27.78         967 $26,861.11          8.0%      $44.44          194    $8,622.22      $35,483.33            $235,483.33                 $44.44
                                                                                                                                                                              Totals:          $235,483.33                 $44.44

The Michael Denberg Convertible Notes
                                                                                  Pre-Default                                       Post-Default                     Total Interest   Total Principal Plus   Per-Diem Interest
  Principal                             Default   Calculation     Interest  Per-Diem                               Interest  Per-Diem                                  Owed on         Interest Owed on     Owed For Each Day
  Amount        Date Made     Term        Date       Date           Rate     Interest      Days       Interest       Rate     Interest       Days        Interest   Calculation Day     Calculation Day    After Calculation Day
   $25,000.00     8/11/2017 9/30/2017   9/30/2017 11/20/2019          10.0%       $6.94          50      $347.22       15.0%      $10.42          781     $8,135.42        $8,482.64            $33,482.64                 $10.42
   $12,500.00     9/27/2017 9/27/2018   9/27/2018 11/20/2019          10.0%       $3.47         365    $1,267.36       15.0%       $5.21          419     $2,182.29        $3,449.65            $15,949.65                  $5.21
                                                                                                                                                                              Totals:           $49,432.29                 $15.63




                                                                                              Exhibit A
